Name: 80/563/EEC: Commission Decision of 23 May 1980 approving an outline programme under Council Regulation (EEC) No 1760/78 relating to Italy (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe; NA;  agricultural policy;  agricultural structures and production;  economic policy;  European construction
 Date Published: 1980-06-11

 Avis juridique important|31980D056380/563/EEC: Commission Decision of 23 May 1980 approving an outline programme under Council Regulation (EEC) No 1760/78 relating to Italy (Only the Italian text is authentic) Official Journal L 145 , 11/06/1980 P. 0038 - 0038COMMISSION DECISION of 23 May 1980 approving an outline programme under Council Regulation (EEC) No 1760/78 relating to Italy (Only the Italian text is authentic) (80/563/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1760/78 of 25 July 1978 on a common measure to improve public amenities in certain rural areas (1), and in particular Article 5 thereof, Whereas on 10 March 1980 the Italian Government communicated pursuant to Article 4 of Regulation (EEC) No 1760/78 an outline programme relating to the less-favoured areas as defined in Council Directive 75/268/EEC (2) and to the Mezzogiorno; Whereas the said outline programme covers the improvement of public services pursuant to Article 2 of Regulation (EEC) No 1760/78 in the areas of Italy listed in Article 1 (2) of the Regulation; Whereas the said programme contains adequate details and measures in accordance with Article 3 of Regulation (EEC) No 1760/78 showing that the objectives referred to in Article 1 (1) of that Regulation can be achieved and that the conditions laid down in Article 2 thereof are satisfied ; whereas the scheduled time for implementation of the programme does not exceed the limit specified in Article 3 (c); Whereas the Standing Committee on Agricultural Structure has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS DECISION: Article 1 The outline programme communicated by the Italian Government on 10 March 1980 pursuant to Article 4 of Regulation (EEC) No 1760/78, is hereby approved. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 23 May 1980. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 204, 28.7.1978, p. 1. (2)OJ No L 128, 19.5.1975, p. 1.